SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period endedMarch, 2011 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| 14 March 2011 BP PLC FOURTH QUARTER DIVIDEND FOR 2010 PAYMENT OF DIVIDENDS IN STERLING On1 February 2011, the Directors of BP plc announced an interim dividend for the fourth quarter 2010of US$0.07 per ordinary share (US$0.42 per ADS). The dividend is to be paid on28 March 2011to holdersof record on 11 February 2011. The dividend is payableto holders of ordinary shares in cash insterling or in new ordinary shares to those who have elected to participate in the scrip dividend programme. Sterling dividends payable in cash will be converted from USdollars at an average of the market exchange rate over the four dealing days from 8 March 2011 to 11 March 2011 (£1 US$1.61394). Accordingly, the amount of sterling dividend payable in cash on28 March 2011will be: 4.3372pence per share. As previously announced, the dividend payable to holders of American Depositary Shares ('ADSs'), each of which represents six ordinary shares, will be US$0.42 per ADS. The dividend will be paid to holders of ADSs in cash inUSdollars or in new ADSs to those who have elected to participate in the scrip dividend programme. Details of the scrip dividend programme are available on the BP plc website at www.bp.com/scrip. David Pearl Deputy Company Secretary SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated: 14 March 2011 /s/ D. J. PEARL D. J. PEARL Deputy Company Secretary
